                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 CARMINE DECAMILLIS, III,

                 Plaintiff,
                                    Civil No. 18-11576 (NLH/JS)
      v.
                                    OPINION
 EDUCATIONAL INFORMATION AND
 RESOURCE CENTER, CHARLES M.
 IVORY, and MICHAEL PROCOPIO,

                 Defendants.


APPEARANCES:

GRAHAM FAVILLE BAIRD
LAW OFFICES ERIC A. SHORE, P.C.
TWO PENN CENTER
1500 J.F.K. BOULEVARD
SUITE 1240
PHILADELPHIA, PA 19102

     Attorney for Carmine DeCamillis, III.

KATHERINE D. HARTMAN
MARK ALAN GULBRANSON, JR.
ATTORNEYS HARTMAN, CHARTERED
68 E. MAIN STREET
MOORESTOWN, NJ 08057-1590

     Attorney for Charles M. Ivory.

HILLMAN, District Judge

     This case concerns one claim for violation of the Fair

Labors Standards Act (“FLSA”) for failure to pay the appropriate

overtime rate.    Presently before the Court is Defendant Charles

M. Ivory’s Motion to Dismiss the Amended Complaint (“Motion to

Dismiss”).   For the reasons stated herein, the Motion to Dismiss
will be denied.

                            BACKGROUND

     The Court takes its recitation of facts from Plaintiff’s

Amended Complaint.   On July 14, 2014, Plaintiff was hired as an

installation technician for the Educational Information and

Resource Center (“EIRC”).   EIRC, according to Plaintiff, is a

“now-defunct public agency specializing in education-related

programs and services for parents, schools, communities,

nonprofit organizations[,] and privately held businesses

throughout New Jersey.”   (Pl.’s Am. Compl. ¶ 10.)   Plaintiff’s

work consisted of installing low voltage cabling in schools in

New Jersey.

     It is alleged that Defendant Ivory was the Executive

Director of EIRC throughout most of Plaintiff’s time there.

According to Plaintiff, Defendant Ivory “determined Plaintiff’s

wages and decided not to pay Plaintiff overtime for hours worked

in excess of forty hours per week.”   (Pl.’s Am. Compl. ¶ 23.)

Defendant Michael Procopio is alleged to have been EIRC’s

Director of Technology.   Defendant Procopio set Plaintiff’s work

schedule, determining when and where Plaintiff would work.

Plaintiff usually worked a forty-hour work week and sometimes

worked overtime.   Until September 2016, his pay was $18.00 per

hour.   In September 2016, that rate was raised to $18.30 per

hour.

                                 2
        Plaintiff provides a chart in his Amended Complaint that

appears to include columns for (1) the check number for his

paycheck, (2) the date the check was issued, (3) the hours

worked, (4) the overtime hours worked, and (5) the amount of the

check. 1   Multiplying the hours worked by the rate of pay reveals

the following:

    •   The first two rows appear to show Plaintiff was

        overcompensated;

    •   The next five of six rows, excluding the one that does not

        list hours worked, appear to show Plaintiff was paid

        exactly $18.00 per hour, even though it appears he worked

        some overtime;

    •   Many of the later rows, excluding those that do not list

        the hours worked, appear to show that Plaintiff was

        undercompensated, even assuming a rate of just $18.00 or

        $18.30 per hour.

        Ultimately, while the chart is difficult to understand with

certainty, Plaintiff clearly alleges that he (1) worked a

significant amount of overtime (based on the Court’s reading of

the chart that amount is around 900 hours) and (2) never

received overtime pay.

        Plaintiff alleges Defendant violated the FLSA by not paying


1 Plaintiff does not clarify whether the amounts listed are net
or gross pay.
                                   3
him the appropriate overtime rate for overtime hours. 2    Plaintiff

alleges Defendant EIRC was covered by FLSA, that all Defendants

were FLSA “employers,” that he was a FLSA “employee” and not an

“exempt” employee, and that non-payment was willful.      Plaintiff

requests compensatory relief as well as costs and expenses.

     On February 13, 2019, Defendant Ivory filed the present

Motion to Dismiss.    On March 18, 2019, Plaintiff filed a brief

in opposition.    On March 26, 2019, Defendant Ivory filed a reply

brief.    Accordingly, Defendant Ivory’s Motion to Dismiss has

been fully briefed and is ripe for adjudication.

                              ANALYSIS

     A.     Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331.

     B.     Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).      It is well


2 In Plaintiff’s Complaint, he also asserted Defendants had
violated “New Jersey Wage Laws.” (Pl.’s Compl. ¶¶ 33-41.)
Those claims were removed when Plaintiff filed his Amended
Complaint.
                                  4
settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”       Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,


                                   5
exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).    “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.     Motion to Dismiss

     Defendant Ivory presents two arguments as to why the FLSA

claim must be dismissed.    First, Defendant Ivory argues the

chart provided is unintelligible and therefore cannot show that

there was a failure to pay overtime.    Second, Defendant Ivory

argues he cannot be considered a joint employer of Plaintiff.

                                  6
Plaintiff disagrees with both of these contentions.

       a. Whether Plaintiff Sufficiently States a FLSA Overtime
          Claim

     First, the Court will determine whether the allegations in

Plaintiff’s Amended Complaint, including the chart, may support

a FLSA claim for failure to pay overtime.   The relevant Third

Circuit case is Davis v. Abington Memorial Hospital, 765 F.3d

236 (3d Cir. 2014).   There, the Third Circuit described what it

would consider as sufficient allegations of a violation of

FLSA’s overtime provisions:

     [W]e do not hold that a plaintiff must identify the
     exact dates and times that she worked overtime.     For
     instance, a plaintiff’s claim that she “typically”
     worked forty hours per week, worked extra hours during
     such a forty-hour week, and was not compensated for
     extra hours beyond forty hours he or she worked during
     one or more of those forty-hour weeks, would suffice.

Davis, 765 F.3d at 243 (emphasis in original).   This is

consistent with the Second Circuit “middle-ground approach” that

the Third Circuit adopted, which holds “‘in order to state a

plausible FLSA overtime claim, a plaintiff must sufficiently

allege [forty] hours of work in a given workweek as well as some

uncompensated time in excess of [forty] hours.’”   Id. at 241-42

(quoting Lundy v. Catholic Health Sys. of Long Island Inc., 711

F.3d 106, 114 (2d Cir. 2013)) (emphasis and alterations in

original).

     Based on the Davis test, it is clear Plaintiff has



                                 7
sufficiently alleged a FLSA overtime claim.   Plaintiff alleges

he “never received overtime pay” and “worked a significant

amount of overtime without proper compensation.”    (Pl.’s Am.

Compl. ¶¶ 20, 22.)   Plaintiff’s chart – drawing all inferences

in favor of Plaintiff – states enough factual material to assert

a plausible claim that Plaintiff worked around 900 hours of

overtime between July 2014 and February 2017.    Plaintiff has

done more here than alleging he “typically” or “usually” worked

in excess of forty hours; Plaintiff has provided to the Court

the specific pay periods during which Plaintiff worked overtime

and was allegedly not paid at an appropriate overtime rate.

     Defendant Ivory’s arguments to the contrary are unavailing

as they do not take into account the motion to dismiss standard.

Defendant Ivory is correct that the first two rows of the chart

– even drawing all reasonable inferences in Plaintiff’s favor,

and assuming overtime should have been paid - appear to show

that Plaintiff was paid more than he was owed.    But, other rows

appear to show Plaintiff was paid less than $18.00 (or $18.30)

per hour, and certainly less than the required FLSA overtime

rate.   The chart is not perfect, but it suffices to show (1)

when Plaintiff alleges he worked overtime and (2) that when

Plaintiff worked overtime, he was not properly compensated.      The

Court will deny Defendant’s Motion to Dismiss on these grounds.



                                 8
       b. Whether Plaintiff Sufficiently States Defendant Ivory
          is a FLSA Joint Employer

     Second, the Court determines whether Plaintiff’s Amended

Complaint contains sufficient allegations for the Court to find

Defendant Ivory may have been a “joint employer.”   Before doing

so, the Court notes a number of statements made in Defendant

Ivory’s briefing to the Court.   Defendant Ivory asserts in his

Motion to Dismiss that he (1) only served as Executive director

of Defendant EIRC from September 2015 to July 2016; (2) “focused

on corporate policy at the development level”; (3) did not

manage EIRC staff; (4) was not involved in the division where

Plaintiff worked, the Technology Division; (5) did not have the

authority to hire or fire Plaintiff, nor controlled Plaintiff’s

pay; (6) “neither supervised nor in any way controlled

Plaintiff’s work schedule”; and (7) and “was utterly unaware and

uninvolved with any aspect of Plaintiff’s employment.”   (Def.’s

Mot. to Dismiss 5-6.)   Plaintiff has not stipulated to these

assertions and Defendant Ivory does not provide an affidavit or

documents in support.

     In ruling on a motion to dismiss, a court has “‘discretion

to address evidence outside the complaint . . . .’”   CitiSteel

USA, Inc. v. Gen. Elec. Co., 78 F. App’x. 832, 835 (3d Cir.

2003) (quoting Pryor v. Nat’l Collegiate Athletic Ass’n, 288

F.3d 548, 559 (3d Cir. 2002)).   But it may only do so in limited


                                 9
circumstances.   A court may, through Rule 12(d), treat a Rule

12(b)(6) or 12(c) motion as a motion for summary judgment

whenever matters outside the pleadings are considered.   A court

may also “consider an undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the

plaintiff's claims are based on the document.”   Id. (quoting

PBGC v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir.

1993)).

     Neither of these narrow circumstances has occurred in this

matter.   The Court will not convert Defendant Ivory’s Motion to

Dismiss into a motion for summary judgment.   Defendant Ivory

does not request the Court to do so, and neither party has

briefed the issue.   It is imprudent for the Court to do so at

this juncture.   Since these assertions only appear in Defendant

Ivory’s briefing, the assertions cannot be considered

“undisputedly authentic document[s].”   While Plaintiff does not

directly dispute the veracity of those statements, he does

dispute their propriety.   The Court agrees: the statements

should not and will not be considered within its analysis of

Defendant Ivory’s Motion to Dismiss.    Appropriately, that leaves

the Court to consider the parties’ arguments in light of the

allegations in Plaintiff’s Amended Complaint.

     By virtue of Defendant Ivory’s position, he may be subject

to individual liability.   “[A] company’s owners, officers, or

                                10
supervisory personnel may also constitute ‘joint employers’ for

purposes of liability under the FLSA.”   Thompson v. Real Estate

Mortg. Network, 748 F.3d 142, 153 (3d Cir. 2014); see also 29

U.S.C. § 203(d) (defining employer to include “any person acting

directly or indirectly in the interest of an employer in

relation to an employee”).   Thus, the Third Circuit has stated a

supervisor may be an employer “when the supervisor

‘independently exercise[s] control over the work situation.’”

Id. (quoting Haybarger v. Lawrence Cty. Adult Prob. & Parole,

667 F.3d 408, 417 (3d Cir. 2012)).

     The relevant test – as stated in Haybarger – depends on the

economic realities of the situation and requires an examination

of “whether the individual supervisor carried out the functions

of an employer with respect to the employee.”   667 F.3d at 417

(citations omitted).   This may include whether the individual

had the power to hire or fire, controlled when, where, and in

what manner work was to be completed, determined the rate and

method of payment, and controlled employment records.   Id. at

418 (citing Herman v. RSR Sec. Servs., 172 F.3d 132, 139 (3d

Cir. 2012)).   The Third Circuit found the following allegations

were sufficient to allege two individuals could be subject to

individual liability under the FLSA:

     Here, the Amended Complaint alleges that Lamparello
     and   Chapman “made  decisions  concerning  Security
     Atlantic’s and REMN’s day-to-day operations, hiring,

                                11
     firing, promotions, personnel matters, work schedules,
     pay policies, and compensation.” . . . . When a work
     or personnel issue arose at Security Atlantic that
     Thompson’s immediate supervisor could not address
     alone, “the supervisor would consult with, among
     others, Chapman or Lamparello.” . . . .    And in June
     2010, when Thompson asked Chapman about overtime
     compensation, he responded that he “did not pay
     overtime to underwriters.”

Thompson, 748 F.3d at 154.

     Defendant Ivory argues – excepting those assertions the

Court will not consider – that Plaintiff’s allegations as to his

role are insufficient and conclusory.     Plaintiff asserts that

because he alleges Defendant Ivory knew he “was not an exempt

employee and was not being properly paid for overtime hour[s] he

worked” that Plaintiff’s Amended Complaint is sufficiently pled.

(Pl.’s Opp’n Br. 11.)

     Despite their differing positions the parties agree on

this: Plaintiff’s only allegation concerning Defendant Ivory is

that he “determined Plaintiff’s wages and decided not to pay

Plaintiff overtime for hours worked in excess of forty hours per

week.”   (Pl.’s Am. Compl. ¶ 23.)    Drawing all reasonable

inferences in favor of Plaintiff, this allegation is sufficient

to allow the matter to move past Defendant Ivory’s Motion to

Dismiss.   Indeed, in one matter from this District it was

determined that because an individual could fire an employee,

the individual could be considered an “employer” at the motion

to dismiss stage.   Andre v. Trinity Health Corp., No. 18-cv-3183

                                12
(RBK/AMD), 2019 U.S. Dist. LEXIS 41402, at *18 (D.N.J. Mar. 14,

2019).   The Court finds this matter is sufficiently similar to

Andre to allow a finding, at this stage, that Plaintiff has

alleged sufficient facts to make out a plausible claim that

Defendant Ivory was an “employer.”   Defendant Ivory is alleged

to have controlled the very issue at the heart of this case:

whether Plaintiff received appropriate pay for overtime work.

Thus, the economic realities test would suggest he may be

considered an “employer” and subject to individual liability.

     The Court notes, for the record, that Plaintiff’s

allegations as to Defendant Ivory leave much to be desired.

Based on Plaintiff’s position at Defendant EIRC and the

procedural posture of the case, this is not unexpected as the

parties have yet to engage in fulsome discovery.   It may very

well be that Defendant Ivory’s assertions prove true and that

the Court will be compelled to dismiss Defendant Ivory from the

case on summary judgment.   But, at this juncture, the Court

cannot say that Plaintiff has failed to state a claim upon which

relief may be granted.   Accordingly, the Court will deny

Defendant Ivory’s Motion to Dismiss on this issue as well.




                                13
                           CONCLUSION

     For the reasons stated herein, the Court will deny

Defendant Ivory’s Motion to Dismiss.

     An appropriate Order will be entered.



Date: August 2, 2019                 s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               14
